UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TOSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50969 ROEBLING FINANCIAL CORP, INC. (Exact Name of Registrant as Specified in its Charter) New Jersey 55-0873295 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Route 130 South and Delaware Avenue, Roebling, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code (609) 499-9400 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.10 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYESx NO Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o YESxNO Indicate by check mark whether the registrant: (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YESo NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x YESo NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x The aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $5.6 million as of the last business day of the registrant’s most recently completed second quarter (March 31, 2011) based on the last sale ($4.60 per share) reported onthe OTC Bulletin Board as of that date. Solely for purposes of this calculation, the term “affiliate” refers to all directors and executive officers of the registrant, the registrant’s stock benefit plan trusts and all shareholders beneficially owning more than 10% of the registrant’s common stock. As of December 16, 2011, there were 1,686,527 shares of the registrant’s common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE 1. Portions of the Registrant’s Annual Report to Shareholders for the fiscal year ended September 30, 2011 (Parts I & II) 2. Portions of the Registrant’s definitive Proxy Statement for the 2012 Annual Meeting of Shareholders. (Part III) ROEBLING FINANCIAL CORP, INC. ANNUAL REPORT ON FORM 10-K for the fiscal year ended September 30, 2011 INDEX PART I Page Item 1. Business 2 Item 1A. Risk Factors 28 Item 1B. Unresolved Staff Comments 29 Item 2. Properties 29 Item 3. Legal Proceedings 29 Item 4. [Reserved] 29 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 Item 6. Selected Financial Data 30 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 30 Item 8. Financial Statements and Supplementary Data 31 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 31 Item 9A. Controls and Procedures 31 Item 9B. Other Information 31 PART III Item 10. Directors, Executive Officers and Corporate Governance 31 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 Item 13. Certain Relationships and Related Transactions, and Director Independence 33 Item 14. Principal Accounting Fees and Services 33 PART IV Item 15. Exhibits, Financial Statement Schedules 33 SIGNATURES 1 PART I Forward-Looking Statements Roebling Financial Corp, Inc. (the “Company” or “Registrant”) may from time to time make written or oral “forward-looking statements,” including statements contained in the Company’s filings with the Securities and Exchange Commission (including this Annual Report on Form 10-K and the exhibits thereto), in its reports to shareholders and in other communications by the Company, which are made in good faith by the Company pursuant to the “Safe Harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties, such as statements of the Company’s plans, objectives, expectations, estimates and intentions, that are subject to change based on various important factors (some of which are beyond the Company’s control). The following factors, among others, could cause the Company’s financial performance to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements:the strength of the United States economy in general and the strength of the local economies in which the Company conducts operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System, inflation, interest rate, market and monetary fluctuations; the timely development of and acceptance of new products and services of the Company and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors’ products and services; the willingness of users to substitute competitors’ products and services for the Company’s products and services; the success of the Company in gaining regulatory approval of its products and services, when required; the impact of changes in financial services’ laws and regulations (including laws concerning taxes, banking, securities and insurance); technological changes; acquisitions; the Bank’s success in establishing new branches; changes in consumer spending and savings habits; and the success of the Company at managing the risks involved in the foregoing. The Company cautions that the foregoing list of important factors is not exclusive. The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the company. Item 1. Business General On September 30, 2004, Roebling Financial Corp., MHC (the “MHC”) completed its reorganization into stock form and the Company succeeded to the business of the MHC’s former federal mid-tier holding company subsidiary.Each outstanding share of common stock of the former mid-tier holding company (other than shares held by the MHC which were cancelled) was converted into 3.9636 shares of common stock of the Company. As part of the transaction, the Company sold a total of 910,764 shares to the public at $10 per share, including 72,861 shares purchased by the Company’s employee stock ownership plan with funds borrowed from the Company.The Company’s business is conducted primarily through its wholly-owned subsidiary, Roebling Bank (the “Bank”), a federally chartered stock savings bank.References to the Company or Registrant refer to the consolidated entity which includes the main operating company, the Bank, unless the context indicates otherwise. The Company’s headquarters are located at Route 130 South and Delaware Avenue, Roebling, New Jersey 08554, its main telephone number is (609) 499-9400 and its website address is www.roeblingbank.com. 2 Supervisory Agreement On June 17, 2009, the Bank entered into a supervisory agreement (the “Supervisory Agreement”) with the Office of Thrift Supervision (“OTS”), the Bank’s primary federal regulator at the time, which restricts the Bank’s ability to engage in certain lending activities and required the Bank to take various corrective actions.As a result of the Supervisory Agreement, the Bank became subject to certain regulations, which limit future asset growth and increase the Bank’s supervisory expenses.Under the Dodd-Frank Wall Street and Consumer Protection Act, the Office of the Comptroller of the Currency (“OCC”) has succeeded to the rights of the OTS under the Supervisory Agreement and the Supervisory Agreement will continue in effect until terminated by the OCC. The Supervisory Agreement prohibits the Bank from making non-residential real estate loans, commercial loans, construction loans and loans secured by non-owner-occupied residential property (“investor loans”) or purchasing any loan participation without the prior written non-objection of the OCC except for loans originated pursuant to legally binding commitments existing as of March 31, 2009, renewals or modifications of loans of $500,000 or less secured by properties in the Bank’s local lending area and originations of one-to-four family construction loans secured by property in the Bank’s local lending area under binding sale contracts to an owner-occupant with permanent financing.The Supervisory Agreement further required the Bank to adopt a plan for reducing its concentrations in non-residential real estate loans, investor loans, participation loans and construction loans and for reducing criticized assets.The Bank was also required to adopt a new loan loss allowance policy and correct loan underwriting and credit administration weaknesses cited in the examination report.Finally, the Supervisory Agreement prohibits the Bank from taking brokered deposits without prior OCC approval.The Supervisory Agreement will remain in effect until modified, suspended or terminated by the OCC.The Bank believes that it is in compliance with the Supervisory Agreement. As a result of the Supervisory Agreement, the Bank has also become subject to certain OCC regulations that prohibit it from increasing its total assets during any quarter in excess of an amount equal to net interest credited on deposits for the quarter without OCC approval.The Bank will also be assessed at a higher rate by the OCC for examinations and supervision and by the FDIC for federal deposit insurance. Market Area and Competition The Bank has five retail offices, two located in Roebling and one located in each of Delran, Westampton and New Egypt, New Jersey. From these locations, the Bank primarily serves the towns of Roebling, Delran, Westampton Township, Florence Township and New Egypt. The Bank’s secondary market includes Burlington City and Township, Cream Ridge, Wrightstown, Bordentown City, Mt. Holly, Rancocas, Moorestown, Riverside and Cinnaminson, and Springfield, Mansfield, Bordentown, Plumsted, New Hanover, North Hanover, Eastampton, Hainesport and Lumberton Townships. Roebling is an established, densely populated blue-collar community characterized by a lower household income and a higher proportion of retirees than the county as a whole. New Egypt, Westampton andDelran are developing suburban markets with a lower population density than Roebling but a higher household growth rate. The Bank faces significant competition in attracting loans and deposits and originating loans.Our competition for loans and deposits comes from other insured financial institutions such as commercial banks, thrift institutions (including savings banks), credit unions and multi-state regional banks in the Bank’s market areas, as well as internet banks.We also compete with brokers and mortgage banking companies for loans.Competition for funds also includes a number of insurance products sold by local agents and investment products such as mutual funds and other securities sold by local and 3 regional brokers. The Bank maintains and attracts customers by offering competitive interest rates and a high level of personal service. Lending Activities The Company’s principal lending activity is the origination of loans secured by real property in Southern New Jersey. At September 30, 2011, the Bank’s loan portfolio included $63.2 million in loans secured by liens on one-to-four family properties, $26.9 million in home equity loans, $15.9 million in loans secured by commercial real estate, $370,000 in loans secured by land or properties under construction and $2.9 million in loans secured by multi-family properties. The Bank’s loan portfolio also includes commercial and consumer loans.Under the Supervisory Agreement, the Bank may not make non-residential real estate loans, commercial loans, construction loans and loans secured by non-owner-occupied residential property without prior written non-objection from the OCC.The majority of the Bank’s borrowers are located in Southern New Jersey and could be expected to be similarly affected by economic and other conditions in this area. The Company does not believe that there are any other concentrations of loans or borrowers in its portfolio. Loan Portfolio Composition. The following table sets forth information concerning the composition of the Company’s loan portfolio in dollar amounts and in percentages of the total loan portfolio as of the dates indicated. At September 30, $ % $ % $ % (Dollars in thousands) Real estate loans: One-to-four family (1) $ 57.43 % $ 53.04 % $ 50.80 % Multi-family Construction and land Commercial real estate Total real estate loans Consumer and other loans: Home equity Commercial Other consumer Total consumer and other loans Total loans 100.00 % 100.00 % 100.00 % Less: Loans in process 58 Net deferred loan origination fees (costs) (38 ) (26 ) (17 ) Allowance for loan losses Total loans, net $ $ $ (1)Includes $0, $506,000 and $0 in loans held for sale at September 30, 2011, 2010 and 2009, respectively. 4 Loan Maturity Table. The following table sets forth the contractual maturities of the Company’s loan portfolio at September 30, 2011. The table does not reflect anticipated prepayments or scheduled principal repayments. All mortgage loans are shown as maturing based on contractual maturities. Demand loans, loans having no stated schedule of payments and no stated maturity and overdrafts are shown as due in one year or less. Amounts shown are net of loans in process. Due in One Year or Less Due After One Year Through Five Years Due After Five Years Total (In thousands) Real estate loans: One-to-four family $ Multi-family — — Construction and land 98 — 45 Commercial real estate Consumer and other loans: Home equity Commercial Other consumer 12 99 Total $ The following table sets forth as of September 30, 2011 the dollar amount of all loans due after September 30, 2012, according to rate type and loan category. Fixed Rates Floating or Adjustable Rates Total (In thousands) Real estate loans: One-to-four family $ $ $ Multi-family — Construction and land — 45 45 Commercial real estate Consumer and other loans: Home equity Commercial Other consumer 41 Total $ $ $ One-to-Four Family Mortgage Loans. The Company offers first mortgage loans secured by one-to-four family residences in its primary lending area. Typically, such residences are single-family homes that serve as the primary residence of the owner.The Company requires private mortgage insurance on one-to-four family, owner-occupied loans with a loan-to-value ratio in excess of 80%. The Company currently offers fixed-rate and adjustable-rate mortgage loans with terms up to 40 years.The Company’s adjustable-rate mortgage loans generally haverates that adjust annually or terms in which interest rates are fixed for the first three to ten years and adjust annually thereafter (e.g. “10/1 ARM”). ARM loans are qualified at the fully indexed mortgage rate as of the date of the commitment. The Company offers such loans in an effort to make its assets more interest rate sensitive. Interest rates charged on fixed-rate loans are competitively priced based on the local market. 5 The Company’s portfolio also includes mortgage loans on non-owner occupied one-to-four family residences. Such loans are generally offered with variable rates or balloons which typically adjust or mature, respectively, within 10 years. Renewal of balloon mortgage loans is based on the credit history as well as the current qualification of the borrower at the time of renewal. Loan origination fees on loans are generally 0% to 3% of the loan amount depending on the market rate and customer demand.At September 30, 2011, the Bank’s one-to-four family mortgage portfolio included approximately $6.4 million in loans secured by non-owner-occupied residential properties.Loans secured by non-owner-occupied property are generally considered to involve a higher degree of credit risk than the financing of owner-occupied properties since repayment may be affected by the continued receipt of rental income from such properties. The Company generally retains adjustable and shorter-term, fixed-rate loans in its portfolio and sells qualifying longer-term fixed-rate loans to Fannie Mae pursuant to forward commitments and retains the servicing rights.Generally, fixed-rate loans have a 10 to 40 year term to maturity. Non-conforming, fixed-rate loans are both retained in the Company’s portfolio and sold in the secondary market to private entities, servicing released. At September 30, 2011 there were no loans held for sale.See “ Loan Servicing, Purchases and Sales.” Construction and Land Lending. The Company’s loan portfolio includes residential construction loans and loans secured by undeveloped land. Construction loans are classified as either pre-sold or speculative real estate loans at the time of origination, depending on whether a buyer is under contract of sale, and are generally limited to the counties within or surrounding the Company’s primary market areas.Construction loans are made to local individuals for the purpose of constructing their single-family residence, to real estate builders or developers for the purpose of constructing residential housing or nonresidential structures or to business customers for owner-occupied use. Land loans are generally made to builders and developers for the purpose of constructing improvements thereon.Under the Supervisory Agreement, the Bank may not make construction or land loans without prior written non-objection from the OCC, unless for the origination of one-to-four family construction loans secured by property in the Bank’s local leading area under binding sale contracts to an owner-occupant with permanent financing. The Company’s construction loans generally have maturities of 6 to 18 months, with payments being made monthly on an interest-only basis. Construction loan rates generally adjust monthly based on the prime rate plus a margin of 0% to 3% and are generally made with maximum loan-to-value ratios of 80%. Land loans generally have terms of less than 18 months, loan-to-value ratios of 50% or less and interest rates from 0% to 3% over prime. It is the Company’s policy to limit land loans to amounts not in excess of what the developer can absorb in one year. Construction lending is generally considered to involve a higher level of risk as compared to single-family residential lending, due to the concentration of principal in a limited number of loans and borrowers and the effects of general economic conditions on developers and builders. Moreover, a construction loan can involve additional risks because of the inherent difficulty in estimating both a property’s value at completion of the project and the estimated cost (including interest) of the project. The nature of these loans is such that they are generally more difficult to evaluate and monitor. In addition, speculative construction loans to a builder are not necessarily pre-sold and thus pose a greater potential risk to the Company than construction loans to individuals for their personal residences. Land loans impose additional risk because of the illiquidity of the security. To limit its risk on construction and land loans, the Company requires the involvement of an experienced builder and generally requires personal guarantees from the principals of the borrower. The Company seeks to further mitigate the risk of construction lending by only disbursing funds on a pre-approved draw schedule. Advances are only made after scheduled work has been completed as confirmed 6 by an independent inspection. In addition, all construction properties are appraised on both an “as is” and an “as completed” basis to ensure that unadvanced funds will be sufficient to complete the project. The Company attempts to address the risks of land lending by requiring a loan-to-value ratio no greater than 50%. In addition, the Company does not generally make land loans on a speculative basis. Commercial and Multi-Family Real Estate Loans and Commercial Business Loans.Commercial real estate loans are permanent loans secured by improved property such as office buildings, churches, small business facilities and other non-residential buildings primarily in the Company’s primary market area.Multi-family residential loans are permanent loans secured by residential buildings containing five or more units. Interest rates on commercial and multi-family loans are generally slightly higher than those offered on residential loans. Commercial and multi-family real estate loans are generally originated in amounts of up to 80% of the appraised value or purchase price of the mortgaged property (whichever is lower). The commercial and multi-family real estate loans in the Company’s portfolio generally consist of balloon or adjustable-rate loans which were originated at prevailing market rates. The Company’s commercial business loans are generally secured by business assets, such as accounts receivable, or equipment and inventory, as well as real estate. However, the collateral securing the loans may depreciate over time, may be difficult to appraise, and may fluctuate in value based on the success of the business. The Company’s commercial business lending policy emphasizes (1) credit file documentation, (2)analysis of the borrower’s character, (3) analysis of the borrower’s capacity to repay the loan (including review of annual financial statements), (4) adequacy of the borrower’s capital and collateral, and (5) evaluation of the industry conditions affecting the borrower. Analysis of the borrower’s past, present and future cash flows is also an important aspect of the Company’s credit analysis. The Company requests annual financial statements of the borrower on all commercial loans. Unlike residential mortgage loans, which generally are made on the basis of the borrower’s ability to make repayment from his or her employment and other income and which are secured by real property with a value that tends to be more easily ascertainable, commercial business loans typically are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business. As a result, the availability of funds for the repayment of commercial business loans may be substantially dependent on the success of the business itself (which is likely to be dependent upon the general economic environment).Under the Supervisory Agreement, the Bank may not make commercial loans or non-residential real estate loans without prior written non-objection from the OCC. Consumer Loans. The Company originates home equity loans secured by single-family residences. These loans are made on owner-occupied, single-family residences and generally are originated as fixed-rate loans with terms of one to twenty years or variable- rate lines of credit tied to the prime rate. The loans are generally subject to an 80% combined loan-to-value limitation including any other outstanding mortgages or liens. The Company’s remaining consumer loans consist primarily of new and used mobile home loans, new and used automobile loans, account loans and unsecured personal loans. The Company also offers high loan-to-value fixed-rate and non-owner occupied fixed-rate equity loans. Such loans are generally subject to loan to value limitations of 90% and 70%, respectively, including any other outstanding mortgages or liens. These loans are for terms of one to seven years. The Company will generally not take a position lower than a second lien. Due to the type and nature of the collateral and, in some cases the absence of collateral, consumer lending generally involves more credit risk compared to one-to-four family residential lending. Consumer 7 lending collections are typically dependent on the borrower’s continuing financial stability, and thus, are more likely to be adversely affected by job loss, divorce, illness and personal bankruptcy. Generally, collateral for consumer loans depreciates rapidly and often does not provide an adequate source of repayment of the outstanding loan balance. The Company attempts to limit its exposure in consumer lending by emphasizing home equity loans with the Board determining loan-to-value ratios. Loans-to-One-Borrower Limit. Under federal law, a federal savings bank generally may not lend to one borrower in an amount greater than the higher of $500,000 or 15% of its unimpaired capital and surplus. At September 30, 2011, our legal loans-to-one-borrower limit was approximately $2.2 million.During 2009, we reduced our internal loans-to-one-borrower limit to $1,000,000 going forward. At September 30, 2011, our largest lending relationship was $1.6 million and consisted of two loans.One of the loans has a $1.5 million balance and is secured by an owner-occupied, single-family residence.The other loan, with a $69,000 balance, is secured by business assets.Our next largest lending relationship was $1.5 million and consisted of a participation in a commercial real estate loan secured by a motel.All such loans are current. Loan Originations and Approval Authority. Loan originations are generally obtained from existing customers, members of the local community, and referrals from real estate brokers, lawyers, accountants, and current and past customers within the Company’s lending area. Upon receipt of a loan application from a prospective borrower, a credit report and verifications are ordered to confirm specific information relating to the loan applicant’s employment, income and credit standing. An appraisal or valuation determination, subject to regulatory requirements, of the real estate intended to secure the proposed loan is undertaken. The President has lending authority to make mortgage and commercial loans of up to $350,000 and unsecured loans of up to $15,000 while the Bank’s Chief Operating Officer and Loan Officers have lesser lending authorities to make secured and unsecured loans. A Loan Officer Committee of management has the authority to make secured loans up to $400,000.All other loans must be approved by the Board of Directors.All loans originated or purchased are underwritten by a lending officer, subject to the loan underwriting policies as approved by the Board of Directors. All purchased and originated loans are approved or ratified by the Board of Directors. Loan applicants are promptly notified of the decision of the Company, setting forth the terms and conditions of the decision. If approved, these terms and conditions include the amount of the loan, interest rate and basis, amortization term, a brief description of the real estate to be mortgaged or the collateral to be pledged and the notice requirement of insurance coverage to be maintained to protect the Company’s interest. The Company requires title insurance or a title opinion on first mortgage loans and fire and casualty insurance on all properties securing loans, which insurance must be maintained during the entire term of the loan. The Company also requires flood insurance, if appropriate, in order to protect the Company’s interest in the security property. Mortgage loans originated and purchased by the Company in its portfolio generally include due-on-sale clauses that provide the Company with the contractual right to deem the loan immediately due and payable in the event that the borrower transfers ownership of the property without the Company’s consent. Loan Servicing, Purchases and Sales. The Company services the loans it originates for its loan portfolio. Loan servicing includes collecting and remitting loan payments, accounting for principal and interest, making inspections as required of mortgaged premises, contacting delinquent mortgagors, supervising foreclosures and property dispositions in the event of unremedied defaults, and generally administering the loans. Funds that have been escrowed by borrowers for the payment of mortgage-related expenses, such as property taxes and hazard and mortgage insurance premiums, are maintained in escrow accounts at the Bank. 8 The Company generally underwrites fixed-rate, one-to-four family mortgage loans pursuant to Fannie Mae guidelines to facilitate sale in the secondary market. Fixed-rate mortgage loans may be sold with servicing retained. Non-conforming, fixed-rate loans may be sold in the secondary market to private entities, and the servicing of such loans is not retained. Commercial purpose loans or participations may be sold, generally to stay within loan-to-one-borrower limits and generally with servicing retained. During the year ended September 30, 2011, the Company sold $4.8 million of loans. The Company had no loans held-for-sale at September 30, 2011.The Company recognized loan servicing fees of $37,000 for the year ended September 30, 2011. As of September 30, 2011, loans serviced for others totaled $14.8 million. The Company sells participations in its loans to other banks and purchases participations in loans from other banks. Roebling Bank also purchases participations in affordable housing and community development loans originated by the Thrift Institutions Community Investment Corporation of New Jersey (“TICIC”). Participations are sold without recourse and are accounted for as sales in accordance with generally accepted accounting principles.Participation agreements generally give transferees the right to pledge their ownership interests. A right of first refusal is required to be given to other participants before ownership interests are sold or assigned. Loan Commitments. The Company issues written commitments to prospective borrowers on all approved mortgage loans, which generally expire within 30 days of the date of issuance. The Company charges a lock-in fee to lock in mortgage rates. In some instances, after a review of the rate, terms, and circumstances, commitments may be renewed or extended up to 60 days. At September 30, 2011, the Company had $4.0 million of outstanding commitments to fund loans, $13.0 million of unused lines of credit, and $1.1 million in commitments to sell loans. Non-Performing and Problem Assets Loan Delinquencies. The Company’s collection procedures provide that when a loan is 15 days past due, a delinquent notice is sent to the borrower and a late charge is imposed in accordance with the loan documents. If the payment is still delinquent after approximately 60 days, the borrower will receive a notice of default establishing a date by which the borrower must bring the account current or foreclosure proceedings will be instituted. Written notices are supplemented with telephone calls to the borrower. If the loan continues in a delinquent status for 90 days and no repayment plan is in effect, the account is turned over to an attorney for collection or foreclosure and the borrower is notified when foreclosure has been commenced. Uncollected interest on loans that are contractually past due is charged off, or an allowance is established based on management’s periodic evaluation. The allowance is established by a charge to interest income and income is subsequently recognized only to the extent that cash payments are received until, in management’s judgment, the borrower’s ability to make periodic interest and principal payments is reestablished, in which case the loan is returned to accrual status. At a minimum, an allowance is generally established for all interest payments that are more than 90 days delinquent. 9 Non-Performing Assets. The following table sets forth information regarding non-performing loans and real estate owned, as of the dates indicated. At September 30, (Dollars in thousands) Loans accounted for on a non-accrual basis: Mortgage loans: One-to-four family residential real estate $ $ $ Construction and land — Commercial real estate Consumer and other loans: Home equity 50 Other consumer — — — Total non-accrual loans Accruing loans contractually past due 90 days or more: Mortgage loans: One-to-four family residential real estate — Consumer and other loans: Home equity — — — Other consumer — — — Total accruing loans contractually past due 90 days or more — Total non-performing loans Real estate owned Other repossessed assets — — — Total non-performing assets $ $ $ Total non-performing loans to total loans, net 0.80 % 4.26 % 5.66 % Total non-performing loans to total assets 0.53 % 2.95 % 3.98 % Total non-performing assets to total assets 1.52 % 3.39 % 4.68 % As of September 30, 2011, non-accrual loans consist of six loans with balances ranging from $14,000 to $335,000, and include one loan totaling $335,000 that was restructured in a troubled debt restructuring.This loan is collateralized by commercial real estate and is in foreclosure.The remaining five non-accrual loans are in various stages of collection, workout and foreclosure.Real estate owned consists of eight single-family properties of various types, with net book values ranging from $28,000 to $637,000. For non-accrual loans outstanding at September 30, 2011 the Company would have recorded $36,000 in interest income for the year then ended, had the loans been current in accordance with their original terms.Interest income of $12,000 on these loans was included in net income for the fiscal year.Not included in the above table as of September 30, 2011 and 2010 are $1.6 million and $1.2 million, respectively, in loans that were restructured in a troubled debt restructuring and are performing in accordance with the modified terms.At September 30, 2011, the Company had no other loans which are not disclosed in the non-performing or classified asset tables as to which known information about possible credit problems of borrowers caused management to have serious doubts about the ability of such borrowers to comply with present loan repayment terms.Approximately $220,000 of the allowance for loan losses related to non-performing loans at September 30, 2011. Classified Assets. Federal bankingregulations require savings associations to evaluate and classify their assets on a regular basis in a manner consistent with the asset classification system used by 10 OCC examiners.Under this classification system, problem assets are classified as “substandard,” “doubtful,” or “loss.”An asset is considered substandard if it is inadequately protected by the current equity and paying capacity of the obligor or of the collateral pledged, if any. Substandard assets include those characterized by the “distinct possibility” that the insured institution will sustain “some loss” if the deficiencies are not corrected. Assets classified as doubtful have all of the weaknesses inherent in those classified as substandard, with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.”Assets classified as loss are those considered “uncollectible” and of such little value that their continuance as assets without the establishment of a specific loss reserve is not warranted. Regulations also provide for a “special mention” category for assets that do not expose an institution to sufficient risk to warrant adverse classification, but have potential weaknesses that deserve management’s close attention. When a savings association classifies problem assets as either substandard or doubtful, it may establish general allowances for loan losses in an amount deemed prudent by management. General allowances represent loss allowances which have been established to recognize the inherent risk associated with lending activities, but which, unlike specific allowances, have not been allocated to particular problem assets. When a savings association classifies problem assets as loss, it is required either to establish a specific allowance equal to 100% of that portion of the asset so classified or to charge off such amount. An association’s determination as to the classification of its assets and the amount of its valuation allowances is subject to review by federal banking examiners, which may order the establishment of additional general or specific loss allowances. A portion of general loss allowances established to cover losses related to assets classified as substandard or doubtful or to cover risks of lending in general may be included as part of an institution’s regulatory capital, while specific allowances generally do not qualify as regulatory capital. The following table sets forth the Company’s classified assets, net of specific allowances, in accordance with its classification system at the dates indicated: At September 30, (In thousands) Special Mention $ $ $ Substandard Doubtful — Loss — — — Total $ $ $ At September 30, 2011, substandard assets included $1.6 million in real estate owned and $5.5 million in loans.$4.8 million of the substandard loans were performing.The special mention assets of $6.1 million, all of which were performing, included a total of 20 loans at September 30, 2011. Allowance for Loan Losses. A provision for loan losses is charged to operations based on management’s evaluation of the losses that may be incurred in the Company’s loan portfolio. Such evaluation, which includes a review of all loans of which full collectibility of interest and principal may not be reasonably assured, considers the Company’s past loan loss experience, known and inherent risks in the portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral, any existing guarantees, past performance of the loan, available documentation for the loan, legal impediments to collection, financial condition of the borrower, and current economic and real estate market conditions. 11 Our methodology for analyzing the allowance for loan losses consists of several components. Specific allocations are made for loans that are determined to be impaired. A loan is considered to be impaired when it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement. For such loans, a specific allowance is established when the present value of expected future cash flows or the fair value of the collateral, adjusted for selling expenses, is less than the carrying value of the loan. The general allocation is determined by segregating the remaining loans into groups and applying a loss factor to each group. Loans are grouped by type, purpose and adverse classification. The loss factor is based on inherent and historical losses associated with each type of lending group, as well as economic and real estate market conditions and trends. For example, losses on one-to-four family residential loans are generally lower than consumer or commercial loans. We also look at the level of our allowance in proportion to non-performing loans and total loans. We have established an overall ratio range that we have determined is prudent based on historical and industry data. An unallocated allowance represents the excess of the total allowance, determined to be in the established range, over the specific and general allocations. The Company has used the same methodology in analyzing its allowance in each of the periods presented. In fiscal 2011 we adjusted and expanded our loan groups to improve the stratification based on risk and loss experience.The allowance for loan losses was 1.19%, 2.79% and 2.41% of total loans outstanding at September 30, 2011, 2010 and 2009, respectively. The Company charges off loans when collectibility is sufficiently questionable such that we can no longer justify showing the loan as an asset on the balance sheet. To determine if a loan should be charged off, all possible sources of repayment are analyzed. Possible sources of repayment include the value of the underlying collateral, the strength of co-makers or guarantors and the potential for future cash flow. If management determines that a loan should be charged off, a recommendation is presented to the Board of Directors. Collection efforts continue after a loan has been charged off to maximize recovery of charged off amounts. Management will continue to review the entire loan portfolio to determine the extent, if any, to which further additional loss provisions may be deemed necessary. While we believe that we use the best information available to perform our loan loss allowance analysis, adjustments to the allowance in the future may be necessary. Changes in underlying estimates could result in the requirement for additional provisions for loan losses. For example, a rise in delinquency rates may cause us to increase the reserve percentages we apply to loan groups for purposes of calculating general allocations, or may require additional specific allocations for impaired loans. In addition, actual loan losses may be significantly more than the reserves we have established. Each of these scenarios would require the addition of additional provisions, which could have a material negative effect on our financial results. 12 Activity in the Allowance for Loan Losses. The following table sets forth information with respect to activity in the Company’s allowance for loan losses for the periods indicated: Year Ended September 30, (Dollars in thousands) Total loans outstanding(1) $ $ $ Average loans outstanding $ $ $ Allowance balances (at beginning of period) $ $ $ Provision for loan losses (150 ) Charge-offs: One-to-four family (958 ) (475 ) (806 ) Construction and land (1,063 ) (171 ) (278 ) Commercial real estate (66 ) (162 ) — Commercial (5 ) — (194 ) Consumer — (4 ) (3 ) Total charge-offs (2,092 ) (812 ) (1,281 ) Recoveries — — Net charge-offs (1,753 ) (812 ) (1,281 ) Allowance balance (at end of period) $ $ $ Allowance for loan losses as a percent of total loans outstanding 1.19 % 2.79 % 2.41 % Net charge-offs as a percentage of average loans outstanding 1.58 % 0.70 % 1.10 % Excludes allowance for loan losses. Allocation of the Allowance for Loan Losses. The following table sets forth the allocation of the allowance by category, which management believes can be allocated only on an approximate basis. The allocation of the allowance to each category is not necessarily indicative of future loss and does not restrict the use of the allowance to absorb losses in any category. At September 30, Amount Percent of Loans in Each Category to Total Loans Amount Percent of Loans in Each Category to Total Loans Amount Percent of Loans in Each Category to Total Loans (Dollars in thousands) One-to-four family (1) $ 82.05 % $ 77.61 % $ 73.90 % Multi-family 30 82 95 Construction and land 6 Commercial real estate Commercial 17 20 32 Consumer 3 18 17 Unallocated — 42 — 32 — Total $ 100.00 % $ 100.00 % $ 100.00 % Includes home equity loans. 13 During the year ended September 30, 2011, the allowance for loan losses decreased to $1.3 million from $3.2 million at September 30, 2010.The amount of the allowance was determined in accordance with the Bank’s methodology and reflects a large amount of charge-offs in fiscal 2011 and a continued high level of classified loans, but a significant decrease in impaired and non-performing loans.The allowance decreased as a result of $2.1 million in charge-offs for the year and a reversal of loan loss provisions of $150,000, partially offset by $339,000 in recoveries.The charge-offs of $2.1 million in fiscal 2011 were recorded upon the writedown to fair value, less estimated costs to sell, of properties acquired through foreclosure or by deed in lieu of foreclosure and the charge-off of other balances deemed uncollectible.$1.8 million of the charge-offs relates to two large non-performing loans that were resolved.One loan for $1.7 million went to a sheriff’s sale and the property was acquired, with $1.1 million charged off upon the transfer to REO.Another loan, with a balance of $800,000 was sold, with charge-off of $700,000.The general valuation allowance decreased by $205,000 in fiscal 2011, while the specific allowance decreased by $1.7 million. During the year ended September 30, 2010, the allowance for loan losses was increased to $3.2 million from $2.9 million at September 30, 2009.The amount of the allowance was determined in accordance with the Bank’s methodology and reflects an increase in the amount of classified loans and continued high level of impaired and non-performing loans.The allowance was increased through a provision for loan losses of $1.1 million, which offset $812,000 in charge-offs for the year. There were less than $1,000 in recoveries during 2010.The general valuation allowance decreased by $187,000 in fiscal 2010, while the specific allowance increased by $475,000.The increase in specific allowances is due to a decline in the value of the collateral securing our impaired loans, reflecting the state of the economy and declining real estate values in our market area.The charge-offs of $812,000 in fiscal 2010 were recorded upon the writedown to fair value, less estimated costs to sell, of properties acquired by deed in lieu of foreclosure, the short-sale of properties securing two loans and the charge-off of other balances deemed uncollectible. Investment Activities The Bank is required to maintain a sufficient level of liquid assets (including specified short-term securities and certain other investments), as determined by management and defined and reviewed for adequacy by the federal banking regulators during their regular examinations. The OCC, however, does not prescribe by regulation a minimum amount or percentage of liquid assets. The level of liquid assets varies depending upon several factors, including: (i) the yields on investment alternatives, (ii)management’s judgment as to the attractiveness of the yields then available in relation to other opportunities, (iii) expectation of future yield levels, and (iv) management’s projections as to the short-term demand for funds to be used in loan origination and other activities. Investment securities, including mortgage-backed securities, are classified at the time of purchase, based upon management’s intentions and abilities, as securities held to maturity or securities available for sale. Debt securities acquired with the intent and ability to hold to maturity are classified as held to maturity and are stated at cost and adjusted for amortization of premiums and accretion of discounts, which are computed using the level yield method and recognized as adjustments of interest income. All other debt securities are classified as available for sale to serve principally as a source of liquidity. At September 30, 2011, the Company had no securities of a single issuer, excluding U.S. government and agency securities, that exceeded 10% of stockholder’s equity. Current regulatory and accounting guidelines regarding investment securities (including mortgage- backed securities) require us to categorize securities as “held to maturity,” “available for sale” or “trading.” As of September 30, 2011, we had securities classified as “held to maturity” and “available-for-sale” in the amount of $109,000 and $42.8 million, respectively, and had no securities classified as “trading.”Securities classified as “available for sale” are reported for financial reporting purposes at the fair market value with net changes in the market value from period to period included as a separate 14 component of stockholders’ equity, net of income taxes. At September 30, 2011, our securities available for sale had an amortized cost of $41.5 million and market value of $42.8 million. The changes in market value in our available-for-sale portfolio reflect normal market conditions and vary, either positively or negatively, based primarily on changes in general levels of market interest rates relative to the yields of the portfolio. Additionally, changes in the market value of securities available-for-sale do not affect our income nor does it affect the Bank’s regulatory capital requirements or its loan-to-one borrower limit. At September 30, 2011, the Company’s investment portfolio policy allowed investments in instruments such as: (i) U.S. Treasury obligations; (ii) U.S. federal agency or federally sponsored agency obligations; (iii) local municipal obligations; (iv) mortgage-backed securities; (v) banker’s acceptances; (vi) certificates of deposit; (vii) investment grade corporate bonds; and (viii) commercial paper. The Board of Directors may authorize additional investments. As a source of liquidity and to supplement the Company’s lending activities, we have invested in residential mortgage-backed securities. Mortgage-backed securities can serve as collateral for borrowings and, through repayments, as a source of liquidity. Mortgage-backed securities represent a participation interest in a pool of single-family or other type of mortgages. Principal and interest payments are passed from the mortgage originators, through intermediaries (generally quasi-governmental agencies) that pool and repackage the participation interests in the form of securities, to investors like us. The quasi-governmental agencies, which include Ginnie Mae, Freddie Mac and Fannie Mae, guarantee the payment of principal and interest to investors. Mortgage-backed securities typically are issued with stated principal amounts. The securities are backed by pools of mortgages that have loans with interest rates that are within a set range and have varying maturities. The underlying pool of mortgages can be composed of either fixed-rate or adjustable- rate mortgage loans. Mortgage-backed securities are generally referred to as mortgage participation certificates or pass-through certificates. The interest rate risk characteristics of the underlying pool of mortgages (i.e., fixed rate or adjustable rate) and the prepayment risk, are passed on to the certificate holder. The life of a mortgage-backed pass-through security is equal to the life of the underlying mortgages. Expected maturities will differ from contractual maturities due to repayments and because borrowers may have the right to call or prepay obligations with or without prepayment penalties. Mortgage-backed securities issued by Ginnie Mae, Freddie Mac, and Fannie Mae make up a majority of the pass-through certificates market. The Company may also invest in mortgage-related securities, primarily collateralized mortgage obligations, issued or sponsored by Ginnie Mae, Freddie Mac, and Fannie Mae. Collateralized mortgage obligations are a type of debt security that aggregates pools of mortgages and mortgage-backed securities and creates different classes of collateralized mortgage obligation securities with varying maturities and amortization schedules as well as a residual interest, with each class having different risk characteristics. The cash flows from the underlying collateral are usually divided into “tranches” or classes whereby tranches have descending priorities with respect to the distribution of principal and interest repayment of the underlying mortgages and mortgage-backed securities as opposed to pass through mortgage-backed securities where cash flows are distributed pro rata to all security holders. Unlike mortgage-backed securities from which cash flow is received and prepayment risk is shared pro rata by all securities holders, cash flows from the mortgages and mortgage-backed securities underlying collateralized mortgage obligations are paid in accordance with a predetermined priority to investors holding various tranches of such securities or obligations. A particular tranche or class may carry prepayment risk which may be different from that of the underlying collateral and other tranches. Collateralized mortgage obligations attempt to moderate reinvestment risk associated with conventional mortgage-backed securities resulting from unexpected prepayment activity. 15 Investment Portfolio Composition. The following table sets forth the carrying value of the Company’s investment securities portfolio at the dates indicated. At September 30, (In thousands) Investment securities held-to-maturity: Mortgage-backed securities $ $ $ Total investment securities held-to-maturity Investment securities available-for-sale: U.S. government and agency securities Fannie Mae stock — — 1 Mortgage-backed securities Total investment securities available-for-sale Total investment securities $ $ $ 16 Investment Portfolio Maturities. The following table sets forth certain information regarding the carrying values, weighted average yields and contractual maturities of the Company’s investment and mortgage-backed securities portfolio at September 30, 2011. At September 30, 2011 (1) One Year or Less One to Five Years Five to Ten Years More Than Ten Years Total Securities Carrying Value Average Yield Carrying Value Average Yield Carrying Value Average Yield Carrying Value Average Yield Carrying Value Average Yield Market Value (Dollars in thousands) Investment securities held-to-maturity Mortgage-backed securities $ — — % $ 13 % $ 24 % $ 72 % $ % $ Total investment securities held-to-maturity — — 13 24 72 Investment securities available-for-sale U.S. government and agency securities — — $ — — Mortgage-backed securities Total investment securities available-for-sale Total investment securities $ % $ % $ % $ % $ $ The table does not include Fannie Mae stock, which is classified as available-for-sale. See “ Investment Portfolio.” 17 Sources of Funds General. Deposits are the major external source of the Company’s funds for lending and other investment purposes. The Company also derives funds from the amortization and prepayment of loans and mortgage-backed securities, maturities and calls of investment securities, borrowings, and operations. Scheduled loan principal repayments are a relatively stable source of funds, while deposit inflows and outflows, loan prepayments and security calls are significantly influenced by general interest rates and market conditions. Deposits. Consumer and commercial deposits are attracted principally from within the Company’s primary market area through the offering of a selection of deposit instruments including checking accounts, savings accounts, money market accounts, and term certificate accounts. Deposit account terms vary according to the minimum balance required, the time period the funds must remain on deposit, and the interest rate, among other factors. At September 30, 2011, the Company had no brokered deposits. Certificates of Deposit. The following table indicates the amount of the Company’s certificates of deposit of $100,000 or more by the time remaining until maturity as of September 30, 2011. Maturity Period Certificates of Deposits (In thousands) Within three months $ Over three months through six months Over six months through twelve months Over twelve months $ Borrowings. The Bank may obtain advances from the Federal Home Loan Bank of New York (“FHLB”) to supplement its supply of lendable funds. Advances from the FHLB are typically secured by a pledge of the Bank’s stock in the FHLB and a portion of the Bank’s mortgage loan and securities portfolios.Each FHLB borrowing has its own interest rate, which may be fixed or variable, and maturity date.The Bank, if the need arises, may also access the Federal Reserve Bank discount window to supplement its supply of lendable funds and to meet deposit withdrawal requirements. At September 30, 2011, the Bank had $6.0 million of fixed-rate advances outstanding with a weighted average rate of 3.29% and contractual maturities ranging from three to five years. 18 The following table sets forth the maximum month-end balance and the average balance of short-term FHLB advances for the periods indicated. These borrowings were advanced against the overnight line of credit. At or for the Year Ended September 30, (Dollars in thousands) Average balance outstanding $ $ $ Maximum balance at end of any month $ $ $ Balance outstanding at end of period $
